COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
  EL PASO INDEPENDENT SCHOOL
  DISTRICT,                                       §
                                                                  No. 08-11-00329-CV
                         Appellant,               §
                                                                       Appeal from
  v.                                              §
                                                                   327th District Court
  MICHAEL McINTYRE AND                            §
  LAURA McINTYRE, INDIVIDUALLY                                  of El Paso County, Texas
  AND ON BEHALF OF THEIR MINOR                    §
  CHILDREN, K.M., L.M., C.M.M, M.M.,                                (TC # 2007-3210)
  AND L.M.,                                       §

                         Appellees.               §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for further

proceedings, in accordance with this Court’s opinion. We further order that Appellant recover

from Appellee all costs of this appeal, for which let execution issue, and this decision be certified

below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF SEPTEMBER, 2018.



                                      YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.
McClure, C.J., not participating